     Case 1:19-cv-00386-JPW-PT Document 157 Filed 07/21/21 Page 1 of 10




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
BARRETT S. TUNSIL,            :                    Civil No. 1:19-CV-0386
                              :
       Plaintiff,             :
                              :
       v.                     :
                              :
GOVERNOR THOMAS WOLF, et al., :
                              :
       Defendants.            :                    Judge Jennifer P. Wilson

                                   MEMORANDUM

       Plaintiff Barrett Tunsil filed this lawsuit against twenty-one individuals who

are either employees of the Commonwealth of Pennsylvania or the medical

contractor that provides services to inmates at the Coal Township State

Correctional Institution (“SCI-Coal Township”) in Coal Township, Pennsylvania.

(Doc. 16.) The Commonwealth Defendants1 and the Medical Defendants2 both

filed timely and properly supported motions for a more definite statement based on

their inability to file a proper response to the amended complaint due to Tunsil’s

alleged failure to comply with Rule 8 of the Federal Rules of Civil Procedure, as




1
 The Commonwealth Defendants are: Wolf, Wetzel, Moore-Smeal, McGinley, Hopwood,
Kopp, Schell, Nurse Patty, Rudisil, Adams, Brownawell, Kramer, Dunn, Biscoe, Friese, Fisher
and Howell.
2
 The Medical Defendants are: Dr. Moclock, Dr. Wallace, and Physician Assistant (“PA”)
Boguslaw.
      Case 1:19-cv-00386-JPW-PT Document 157 Filed 07/21/21 Page 2 of 10




well as his improper joinder of claims and parties.3 (Docs. 38, 56). Tunsil has

only responded to the Commonwealth Defendants’ motion. For the reasons that

follow, Defendants’ motions will be granted and Tunsil will be granted leave to

file a second amended complaint.

                       BACKGROUND AND PROCEDURAL HISTORY

       Barrett Tunsil (“Tunsil” or “Plaintiff”), who is presently housed at SCI–Coal

Township, filed this action on May 1, 2019. (Docs. 1, 16.) After Tunsil paid the

filing fee, the court screened his complaint pursuant to 28 U.S.C. § 1915A. The

court dismissed the complaint because it failed to state a claim for which relief

could be granted and because it did not comply with Rules 8 and 20 of the Federal

Rules of Civil Procedure. The court granted Tunsil leave to file an amended

complaint and cautioned that his amended pleading must “be specific enough as to

time and place and should identify what each defendant did that led to [the]

deprivation of his rights.” (Doc. 14.) After Tunsil filed an amended complaint, the

court directed service of the amended complaint on Defendants. (Docs. 16, 29.)

       In his amended complaint, Tunsil alleges that he was “viciously and verbally

abused/assaulted” by staff at SCI-Graterford, SCI-Camp Hill and SCI-Coal




3
  Upon a review of the docket, it appears that Dr. Cooper, a dentist, was never served with the
amended complaint. For the reasons explained infra, this oversight does not impact the court’s
decision, as 42 U.S.C. § 1915 permits the court to address the viability of claims lodged against
this defendant as well as those who were served.

                                                2
        Case 1:19-cv-00386-JPW-PT Document 157 Filed 07/21/21 Page 3 of 10




Township between June 2016 through July 2019. (Id., pp. 5, 7.) 4 Tunsil alleges

that staff at the various institutions repeatedly referred to him in racially offensive

terms. (Doc. 16, p. 5.) In August 2016, Sgt. Adams, who works at SCI-Coal

Township, is alleged to have called Tunsil “boy”, “negro”, “nigger”, “coon”, and

“you people”. (Id.) Superintendent McGinley allegedly apologized to Tunsil for

CO Adam’s behavior, but no further action was taken. (Id.) Tunsil alleges he filed

grievances against the following individuals who “racially violated” his rights: (1)

Sgt. Adams; (2) Sgt. Hopwood; (3) Sgt. Green; (4) Lt. Drucas; (5) C/O Friese; (6)

[C/O] Rossil; (7) C/O Wyda Jr.; (8) CO Shutz (SCI-Camp Hill); (9) LPN Patty;

(10) Dr. Wallace; (11) Sgt. Shell; (12) Unit Mngr. Williams; (13) Unit Mangr.

Dunn; (14) Sgt. Kopp; (15) Unit Mngr. Fisher; (16) SCI Superin (sic) Thomas

McGinley; (17) Dr. Gosby, Psychologist; (18) Psychologist Schultz (19) C/O

Dinopolo; (20) Business Mngr. Nancy Wilson; and (21) Mailroom Superv. Ms.

Brokenshire, etc.”5 (Id., p. 8.)

         While at SCI-Graterford, Tunsil also alleges that he received “inferior

medical, dental, and mental health care” in retaliation for his filing of grievances.

(Id., p. 6.) Tunsil was denied his blood pressure medication for six months while



4
    For ease of reference, the court utilizes the page numbers from the CM/ECF header.
5
 Sgt. Green, Lt. Drucas, CO Rossil, CO Wyda Jr., CO Shutz, Unit Manager (“UM”) Williams,
Dr. Gosby, Psychologist Schultz, CO Dinapolo; UM Wilson and Ms. Brokenshire are not named
Defendants in this action. See Id., pp. 2–4.

                                                 3
     Case 1:19-cv-00386-JPW-PT Document 157 Filed 07/21/21 Page 4 of 10




at SCI-Graterford. (Id.) At some point in time, Tunsil claims Dr. Wallace

“threatened [him] with death.” (Id.) In January 2017, he needed “emergency”

medical care due to the “medical negligence” of Defendant Cooper, a dentist. (Id.)

      Tunsil alleges that he continues to have problems walking following his

March 2017 left hip replacement. He claims that he was denied physical therapy

immediately following his surgery. (Id.) Tunsil also claims that he was “illegally

forced” into an institution’s Restricted Housing Unit (“RHU”) for “racially

motivated” and “retaliatory” reasons. (Id.) While in the RHU, Tunsil alleges that

he fell and was denied medical care as well as threatened with the denial of food,

showers, and pain medication when he complained. (Id.)

      Tunsil claims his grievances and complaints that he “was being racially

violated” were “routinely returned secretly with no response.” (Id., p. 8.) His

letters to Governor Wolf, Secretary Wetzel, Superintendent McGinley, and other

senior staff executives were routinely ignored and his “factual evidence of racial

hatred against [him]” by staff was dismissed. (Id.) As relief he seeks an

“independent, mental health, medical, dental, legal evaluation,” and criminal and

civil rights investigation into the “criminal acts of racial hatred” he and other

inmates within the Pennsylvania Department of Corrections (“DOC”) experience.

Finally, he seeks compensatory and punitive damages. (Id., p. 6.)




                                           4
        Case 1:19-cv-00386-JPW-PT Document 157 Filed 07/21/21 Page 5 of 10




         On December 20, 2019, the Commonwealth Defendants filed timely motions

pursuant to Fed. R. Civ. P. 12(e) asking the court to order Tunsil to provide a more

definite statement of the claims asserted in the amended complaint. (Doc. 38.)

The Medical Defendants filed a similar motion on February 17, 2020. (Doc. 56.)

In the interim Tunsil filed repeated motions for default judgment, motions for

temporary restraining orders, and motions for recusal for the judicial officer

assigned to this case.6 On June 24, 2020, after receiving several enlargements of

time, Tunsil only filed an opposition to the Medical Defendants’ motion. (Doc.

101.)

         On July 21, 2020, Tunsil filed an appeal to the United States Court of

Appeals for the Third Circuit. This court stayed Tunsil’s proceedings pending the

disposition of Tunsil’s appeal. (Doc. 110.) On March 11, 2021, the Third Circuit

Court dismissed Tunsil’s appeal for lack of jurisdiction. (Doc. 128–1.) On May 4,

2021, the court lifted the stay in this matter and reinstated all pending motions.

(Doc. 130.) Defendants’ motions for a more definite statement are ripe for

disposition.

                                        JURISDICTION

         This court has jurisdiction over Plaintiff’s 42 U.S.C. 1983 action pursuant to

28 U.S.C. § 1331 which allows a district court to exercise subject matter


6
    The Honorable Sylvia H. Rambo presided over this matter until December 3, 2020.

                                                5
     Case 1:19-cv-00386-JPW-PT Document 157 Filed 07/21/21 Page 6 of 10




jurisdiction in civil cases arising under the Constitution, laws, or treaties of the

United States.

                                STANDARD OF REVIEW

      “If a pleading fails to specify the allegations in a manner that provides

sufficient notice, a defendant can move for a more definite statement under Rule

12(e) before responding.” Swierkiewicz v. Sorema N. A., 534 U.S. 506, 514

(2002). Federal Rule of Civil Procedure 12(e) provides that “[a] party may move

for a more definite statement of a pleading to which a responsive pleading is

allowed but which is so vague or ambiguous that the party cannot reasonably

prepare a response.” Fed. R. Civ. P. 12(e). The moving party “must point out the

defects complained above and the details desired.” Id.; see also Thomas v.

Independence Twp., 463 F.3d 285, 301 (3d Cir. 2006).

      When evaluating a motion for a more definite statement, the court must

assess the complaint in light of the pleading requirements of Fed. R. Civ. P. 8. A

complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 8 does not require a

detailed play-by-play accounting of the events and claims against each defendant,

however, it does require a pleading to move beyond “labels and conclusions” or

“naked assertion[s] devoid of further factual enhancement.” Iqbal, 556 U.S. at

678. A proper pleading “should set forth who is being sued, for what relief, and on


                                            6
     Case 1:19-cv-00386-JPW-PT Document 157 Filed 07/21/21 Page 7 of 10




what theory, with enough detail to guide discovery.” Alston v. Parker, 363 F.3d

229, 235 (3d Cir. 2004) (internal quotation marks and citations omitted). “Specific

facts are not necessary; the statement need only give the defendant fair notice of

what the … claim is and the grounds upon which it rests.” Erickson, 551 U.S. at

93 (internal quotation marks and citations omitted).

      Rule 12(e) motions are disfavored and are only granted “if a pleading is

unintelligible, making it virtually impossible for the opposing party to craft a

responsive pleading.” Synagro-WWT, Inc. v. Rush Twp., 204 F. Supp. 2d 827, 849

(M.D. Pa. 2002) (citation omitted). If the court orders a more definite statement

and the order is not obeyed within 14 days after notice of the order or within the

time the court sets, the court may strike the pleading or issue any other appropriate

order.” Fed. R. Civ. P. 12(e). “The decision to grant a motion for a more definite

statement is committed to the discretion of the district court.” Woodard v. FedEx

Freight East, Inc., 250 F.R.D. 178, 182 (M.D. Pa. 2008).

                                     DISCUSSION

      Both the Commonwealth and Medical Defendants ask the court to order

Tunsil to provide a more definite statement of his claims as the amended

complaint, in its current form, violates Fed. R. Civ. P. 8, and Defendants assert that

they cannot formulate a responsive pleading. Defendants want Tunsil to clearly

identify his individual claims against each Defendant, as well as the time period for


                                          7
     Case 1:19-cv-00386-JPW-PT Document 157 Filed 07/21/21 Page 8 of 10




each claim, and the location where the events giving rise to each claim occurred.

(Docs. 39, 57.) The court agrees, and will grant Defendants’ motions.

      The major flaw of Tunsil’s amended complaint warranting relief is that it is

devoid of any “simple, concise, and direct” statements setting forth his claims

against the individual Defendants. Fed. R. Civ. P. 8(a) and (d). While the parties

can decipher Tunsil’s claims of verbal abuse, denial of medical care, and a

retaliation claim, the contours of these claims are not defined. Tunsil’s conclusory

allegations of constitutional violations cannot be separated into claims against

individual Defendants defined by a date and time, and are not supported by any

factual allegations. The amended complaint in its present form is inscrutable.

      In sum, even when liberally construing this self-represented Plaintiff’s

amended complaint, it is difficult to decipher. It is vague and ambiguous, and

Defendants do not have fair notice of what Tunsil’s claims are or the grounds upon

which they rest. There is no guidance as to when or where his claims arose, or

what actions individual Defendants took, or failed to take, that allegedly violated

Tunsil’s constitutional rights. As such, the amended complaint does not satisfy the

minimum requirements of Rule 8(a). Accordingly, pursuant to Fed. R. Civ. P.

12(e), the court will grant Tunsil a final opportunity to cure the defects of his

pleading. However, Tunsil is cautioned that the court has the authority to strike the




                                           8
     Case 1:19-cv-00386-JPW-PT Document 157 Filed 07/21/21 Page 9 of 10




second amended complaint if the court’s order to provide a more definite statement

is not obeyed. See Fed. R. Civ. P. 12(e).

      The court will grant Tunsil a final opportunity to file a second amended

complaint that sets forth all of his claims for relief against each defendant,

including the facts supporting each claim, and complies with the Federal Rules of

Civil Procedure. If Tunsil decides to file a second amended complaint, he must

clearly label it “Second Amended Complaint” on the face of the document. It must

bear the docket number assigned to this case and must be retyped (double spaced)

or legibly rewritten (double spaced) in its entirety, on the court-approved form.

Illegible documents will be returned to Plaintiff without consideration by the court.

The second amended complaint, if filed, will supersede (replace) the amended

complaint. It must be “retyped or reprinted so that it will be complete in itself

including exhibits.” M.D. Pa. LR 15.1; see also W. Run Student Hous. Assocs. v.

Huntingdon Nat’l Bank, 712 F.3d 165, 171 (3d Cir. 2013).

      The court cautions Tunsil that the second amended complaint must be

concise and direct. See Fed. R. Civ. P. 8(d). The factual allegations of the second

amended complaint may not be conclusory. Each allegation must be set forth in an

individually numbered paragraph describing the date and time of the events

alleged, and identifying wherever possible the participants in the act about which

he complains of. Id.; Fed. R. Civ. P. 10(b). Further, the claims set forth in the


                                            9
    Case 1:19-cv-00386-JPW-PT Document 157 Filed 07/21/21 Page 10 of 10




second amended complaint should arise out of the same transaction, occurrence, or

series of transactions or occurrences, and they should contain a question of law or

fact common to all Defendants. See Fed. R. Civ. P. 18(a) and 20(a)(2). Plaintiff is

prohibited from joining unrelated claims and defendants in a single lawsuit. See

Pruden v. SCI Camp Hill, 252 F. App’x 436, 437 (3d Cir. 2007). For example,

Tunsil may not include events that transpired at three separate facilities, involving

diverse groups of defendants, in a single action. (Id.)

      If Tunsil fails to file a legible second amended complaint that complies with

the Federal Rules of Civil Procedure on the court’s form within twenty-one days,

the court will dismiss his action pursuant to Rule 41 of the Federal Rules of Civil

Procedure. The court also places Plaintiff on notice that his second amended

complaint may also be subject to a screening review by the court to determine its

legal sufficiency. See 28 U.S.C. §1915(e)(2)(B)(ii) and § 1915A.

      An appropriate order follows.


                                            s/ Jennifer P. Wilson
                                            JENNIFER P. WILSON
                                            United States District Court Judge
Dated: July 21, 2021                        Middle District of Pennsylvania




                                          10
